Citation Nr: 1138168	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-34 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of Dependency and Indemnity (DIC) benefits to a surviving spouse who remarried on August 28, 1990.

2.  Entitlement to restoration of DIC benefits to a surviving spouse who remarried on February 24, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran had active service from September 1987 to September 1988.  He died in September 1988, and the appellant was his surviving spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 substantive appeal, the appellant requested a hearing at the Board in Washington, D.C. before a Veterans Law Judge (VLJ) prior to her claim being reviewed by the Board.  A date for the hearing was scheduled on April 4, 2011, and a January 2011 letter notified the appellant of the location, date, and time of her hearing.  

However, in April 2011 and September 2011, the appellant's representative submitted a Motion to reschedule the appellant's hearing for good cause.  The representative explained that the appellant had been unable to attend the April 2011 hearing due to unexpected medical problems requiring her hospitalization.  An attached letter dated on April 6, 2011 and issued by the appellant's treatment provider reflects her admission to the Carolinas Medical Center on March 28, 2011.  Her discharge date was still unknown at the time of the April 6th, 2011 letter.  According to the appellant's representative, the appellant's hospitalization was unforeseen, and she was therefore unable to contact or notify her local representative until after her discharge.  In a subsequent motion received at Board in September 2011, the appellant, through her representative, asked that her hearing be rescheduled.  She requested either an in-person hearing at the RO before a VLJ or a videoconference hearing before a VLJ instead.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Board notes that the appellant's records reflect that she was in fact hospitalized on the date of her scheduled hearing and has therefore provided good cause as to why she could not attend the selected hearing date.  Therefore, the Board finds that the appellant has filed a timely motion for rescheduling her Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the appellant for either an in-person hearing before a VLJ at the RO or a videoconference hearing before a VLJ is granted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to determine what type of hearing she prefers.  The appellant should be provided with the options to appear and testify before a VLJ via videoconferencing or at an in-person hearing before a VLJ at the RO in Winston-Salem, North Carolina.  

2.  Then, take appropriate steps to schedule the appellant for her requested hearing before a VLJ.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


